PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,632,667
Issue Date:  28 Apr 2020
Application No. 15/596,114
Filing or 371(c) Date: 16 May 2017
Attorney Docket No.  007969.00022/US 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182 for Replacement Grant Copy, which is being treated as a request for Duplicate Letters Patent, filed 11 March 2021, for the above-identified patent.

The petition is GRANTED.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.   Inquiries regarding issuance of duplicate Letters Patent may be directed to Kimberly House in the Office of Data Management at (703) 756-1568.

A copy of this decision is being faxed to the Office of Data Management for issuance of a duplicate Letters Patent.  The duplicate Letters Patent is being sent to the address currently of record. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET